UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO SALAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-98-166)


Submitted:   November 17, 2005         Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Salas, Appellant Pro Se. Stephen David Schiller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mario Salas seeks to appeal the district court’s order

denying relief on his motions filed under Fed. R. Civ. P. 59(e) &

60(b).    To appeal these orders in a post-conviction proceeding,

Salas    must   establish    his    entitlement     to    a    certificate     of

appealability.      Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Salas has not made the

requisite     showing.      Accordingly,     we    deny   a     certificate    of

appealability and dismiss the appeal.

             Additionally, we construe Salas’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255 (2000).         United States v. Winestock,

340   F.3d   200,   208   (4th     Cir.   2003).     In       order   to   obtain

authorization to file a successive § 2255 motion, a movant must

assert a claim based on either: (1) a new rule of constitutional


                                     - 2 -
law or (2) newly discovered evidence.       28 U.S.C. § 2255.     Salas’

claim does not satisfy either of these standards.         Therefore, we

decline to authorize a successive § 2255 motion.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 3 -